Exhibit 10.1

[Dealer Name and Address]

 

To:  

Insulet Corporation

100 Nagog Park

Acton, MA 01720

From:   [Dealer] Re:   [Base] [Additional] Capped Call Transaction Date:  
September [3], 2019

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Insulet Corporation, a Delaware corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case, as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer, (a) with a “Threshold Amount” of 3% of the
shareholders’ equity of Dealer on the Trade Date, (b) “Specified Indebtedness”
having the meaning set forth in Section 14 of the Agreement, except that it
shall not include any obligation in respect of deposits received in the ordinary
course of Dealer’s banking business, (c) the phrase “, or becoming capable at
such time of being declared,” shall be deleted from clause (1) of such
Section 5(a)(vi) of the Agreement, and (d) the following sentence shall be added
to the end of Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing,
a default under subsection (2) hereof shall not constitute an Event of Default
if (i) the default was caused solely by error or omission of an administrative
or operational nature; (ii) funds were available to enable the relevant party to
make payment when due; and (iii) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.



--------------------------------------------------------------------------------

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

           Trade Date:    September [3], 2019   Effective Date:    September 6,
2019, or such other date as agreed by the parties in writing.   Components:   
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Options
and Expiration Date set forth in Annex A to this Confirmation. The exercise,
valuation and settlement of the Transaction will be effected separately for each
Component as if each Component were a separate Transaction under the Agreement.
  Option Style:    “European”, as described under “Procedures for Exercise”
below.   Option Type:    Call   Seller:    Dealer   Buyer:    Counterparty  
Shares:    Common Stock of Counterparty, par value USD 0.01 (Ticker Symbol:
“PODD”).   Number of Options:    For each Component, as provided in Annex A to
this Confirmation.   Option Entitlement:    One Share Per Option   Strike Price:
   USD [ ]   Cap Price:    USD [ ]; provided that in no event shall the Cap
Price be reduced to an amount less than the Strike Price in connection with any
adjustment by the Calculation Agent under this Confirmation.   Number of Shares:
   For each Expiration Date, a number of Shares equal to the product of (i) the
Number of Options and (ii) the Option Entitlement.   Premium:    USD [ ]
(Premium per Option approximately USD [ ]); Dealer and Counterparty hereby agree
that notwithstanding anything to the contrary herein or in the Agreement,
following the payment of the Premium, in the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement that is within the Counterparty’s control) occurs or is designated
with respect to any Component and, as a result, Counterparty owes to Dealer the
amount calculated under Section 6(d) and Section 6(e) or otherwise under the
Agreement (calculated as if the Components terminated on such Early Termination
Date were the sole Components under the Agreement) or (b) Counterparty owes to
Dealer, pursuant to Sections 12.2, 12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity
Definitions or otherwise under the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.   Premium Payment Date:    The Effective Date   Exchange:    The Nasdaq
Global Market

 

2



--------------------------------------------------------------------------------

  Related Exchange:    All Exchanges; provided that Section 1.26 of the Equity
Definitions shall be amended to add the words “United States” before the word
“exchange” in the tenth line of such Section. Procedures for Exercise:     
Expiration Time:    The Valuation Time   Expiration Date:    For any Component,
as provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Valid Day, the next following Scheduled Valid Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Valid Day that is not a Disrupted Day and is not or is not
deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that in no event shall the
Expiration Date for any Component be postponed to a date later than the Final
Termination Date and, notwithstanding anything to the contrary in this
Confirmation or the Equity Definitions, the Relevant Price for each such
Expiration Date that occurs on the Final Termination Date and is a Disrupted Day
shall be the prevailing market value per Share determined by the Calculation
Agent in a good faith and commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine in a good faith and commercially reasonable manner that such
Expiration Date is a Disrupted Day only in part, in which case the Calculation
Agent shall make commercially reasonable adjustments to the Number of Options
for the relevant Component for which such day shall be the Expiration Date,
shall designate the Scheduled Valid Day determined in the manner described in
the immediately preceding sentence as the Expiration Date for the remaining
Options for such Component and may determine the Relevant Price based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day. Any Scheduled Valid
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Valid Day; If
a closure of the Exchange prior to its normal close of trading on any Scheduled
Valid Day is scheduled following the date hereof, then such Scheduled Valid Day
shall be deemed to be a Disrupted Day in full. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.   Final Termination Date:    [                 ]   Automatic Exercise:   
Applicable, which means that the Number of Options for the relevant Component
will be deemed to be automatically exercised at the Expiration Time on the
Expiration Date for such Component if at such time such Component is
In-the-Money, unless Buyer notifies Seller (in writing) prior to the Expiration
Time on such Expiration Date that it does not wish Automatic Exercise to occur
with respect to such Component, in which case Automatic Exercise will not apply
with respect to such Component. “In-the-Money” means, in respect of any
Component, that the Relevant Price on the Expiration Date for such Component is
greater than the Strike Price for such Component.

 

3



--------------------------------------------------------------------------------

  Valuation Time:    At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in a good faith and
commercially reasonable manner.   Valuation Date:    For any Component, the
Expiration Date therefor.   Market Disruption Event:   

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:      Settlement Method Election:   

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that
(i) Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares, and (ii) such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder in respect of such
election.

  Electing Party:    Counterparty   Settlement Method Election Date:    The
second Scheduled Valid Day prior to the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.   Default Settlement
Method:    Net Share Settlement   Net Share Settlement:   

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the Settlement Date, a number of Shares (the “Net Share
Settlement Amount”) equal to (i) the Daily Option Value on the Expiration Date
of such Component divided by (ii) the Relevant Price on such Expiration Date.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
Expiration Date of such Component.

 

4



--------------------------------------------------------------------------------

  Cash Settlement:      With respect to any Component, if Cash Settlement is
applicable to the Options exercised or deemed exercised hereunder, in lieu of
Section 8.1 of the Equity Definitions, Dealer will pay to Counterparty, on the
Settlement Date, an amount of cash (the “Cash Settlement Amount”) equal to the
Daily Option Value on the Expiration Date of such Component.   Daily Option
Value:    For any Component, an amount equal to (i) the Number of Options in
such Component, multiplied by (ii) the Option Entitlement, multiplied by
(iii) (A) the lesser of the Relevant Price on the Expiration Date of such
Component and the Cap Price, minus (B) the Strike Price on such Expiration Date;
provided that if the calculation contained in clause (iii) above results in a
negative number, the Daily Option Value for such Component shall be deemed to be
zero. In no event will the Daily Option Value be less than zero.   Valid Day:   
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange. If the Shares are not listed, quoted or
traded on any U.S. securities exchange or any other market, “Valid Day” means a
Business Day.   Scheduled Valid Day:    A day that is scheduled to be a Valid
Day on the Exchange. If the Shares are not listed, quoted or traded on any U.S.
securities exchange or any other market, “Scheduled Valid Day” means a Business
Day.   Business Day:    Any day other than a Saturday, a Sunday or other day on
which banking institutions are authorized or required by law, regulation or
executive order to close or be closed in the State of New York.   Relevant
Price:    On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “PODD <equity>
AQR” (or its equivalent successor if such page is not available) (the “VWAP”) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.   Settlement Date:    For all Components of the Transaction, the
date one Settlement Cycle immediately following the Expiration Date for the
Component with the latest scheduled Expiration Date.   Settlement Currency:   
USD   Other Applicable Provisions:    The provisions of Sections 9.1(c), 9.8,
9.9, 9.11, and 9.12 of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settlement.”

 

5



--------------------------------------------------------------------------------

  Representation and Agreement:      Notwithstanding anything to the contrary in
the Equity Definitions (including, but not limited to, Section 9.11 thereof),
the parties acknowledge that (i) any Shares delivered to Counterparty shall be,
upon delivery, subject to restrictions, obligations and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws,
(ii) Dealer may deliver any Shares required to be delivered hereunder in
certificated form in lieu of delivery through the Clearance System and (iii) any
Shares delivered to Counterparty may be “restricted securities” (as defined in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”)).
Adjustments:      Method of Adjustment:    Calculation Agent Adjustment;
provided that the parties agree that (x) open market Share repurchases at
prevailing market prices and (y) Share repurchases through a dealer pursuant to
accelerated share repurchases, forward contracts or similar transactions
(including, without limitation, any discount to average VWAP prices) that are
entered into at prevailing market prices and in accordance with customary market
terms for transactions of such type to repurchase the Shares shall not be
considered Potential Adjustment Events; provided, further, that, the entry into
any such open market Share repurchases, accelerated share repurchase
transaction, forward contract or similar transaction described in the
immediately preceding proviso shall constitute a Potential Adjustment Event to
the extent that, after giving effect to such transactions, the aggregate number
of Shares repurchased during the term of the Transaction pursuant to all such
transactions described in the immediately preceding proviso would exceed the
greater of 20% of the number of Shares outstanding (x) as of the Trade Date and
(y) as set forth in Counterparty’s most recent annual report on Form 10-K, in
each case, as determined by Calculation Agent. Extraordinary Events:      New
Shares:    In the definition of New Shares in Section 12.1(i) of the Equity
Definitions, (a) the text in clause (i) thereof shall be deleted in its entirety
and replaced with “publicly quoted, traded or listed on any of The New York
Stock Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or
their respective successors),” and (b) the following phrase shall be inserted
immediately prior to the period: “and (iii) of a corporation organized under the
laws of the United States, any State thereof or the District of Columbia that
(x) also becomes the Counterparty under the Transaction or (y) agrees to be
subject to Sections 8(d) and 8(e) of the Confirmation governing the Transaction,
in either case, following such Merger Event or Tender Offer”.   Merger Events:
   Applicable   Consequences of Merger Events:      (a) Share-for-Share:   
Modified Calculation Agent Adjustment   (b) Share-for-Other:    Cancellation and
Payment (Calculation Agent Determination)  

 

6



--------------------------------------------------------------------------------

  (c) Share-for-Combined:    Cancellation and Payment (Calculation Agent
Determination); provided that the Calculation Agent may elect Component
Adjustment for all or part of the Transaction   Tender Offer:    Applicable;
provided that the definition of “Tender Offer” in Section 12.1(d) of the Equity
Definitions will be amended by replacing the phrase “greater than 10% and less
than 100% of the outstanding voting shares of the Issuer” in the third and
fourth line thereof with “greater than 20% and less than 100% of the outstanding
Shares of the Issuer”. In addition, Section 12.1(e) of the Equity Definitions
shall be amended by replacing “voting shares” in the first line thereof with
“Shares”, and Section 12.1(l) of the Equity Definitions shall be amended by
replacing “voting shares” in the fifth line thereof with “Shares”. For avoidance
of doubt, the 2021 Notes Transaction (as such term is defined below) shall not
constitute a Tender Offer.   Consequences of Tender Offers:     
(a)    Share-for-Share:    Modified Calculation Agent Adjustment  
(b)    Share-for-Other:    Modified Calculation Agent Adjustment  
(c)    Share-for-Combined:    Modified Calculation Agent Adjustment

 

7



--------------------------------------------------------------------------------

  Consequences of Announcement Events:    Modified Calculation Agent Adjustment
as set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”,
(y) the phrase “exercise, settlement, payment or any other terms of the
Transaction (including, without limitation, the spread)” shall be replaced with
the phrase “Cap Price (provided that in no event shall the Cap Price be less
than the Strike Price)” and the words “whether within a commercially reasonable
(as determined by the Calculation Agent) period of time prior to or after the
Announcement Event” shall be inserted prior to the word “which” in the seventh
line, and (z) for the avoidance of doubt, the Calculation Agent shall, in good
faith and in a commercially reasonable manner, determine whether the relevant
Announcement Event has had a material economic effect on the Transaction and, if
so, shall adjust the Cap Price accordingly to take into account such economic
effect on one or more occasions on or after the date of the Announcement Event
up to, and including, the Expiration Date, any Early Termination Date and/or any
other date of cancellation, it being understood that any adjustment in respect
of an Announcement Event shall take into account any earlier adjustment relating
to the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement. An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable; provided further that upon the
Calculation Agent making an adjustment, determined in good faith and in a
commercially reasonable manner, to the Cap Price upon any Announcement Event,
the Calculation Agent shall make an adjustment to the Cap Price upon any
announcement regarding the same event that gave rise to the original
Announcement Event regarding the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction (provided that in no event shall the Cap Price be less than the
Strike Price).   Announcement Event:    (i) The public announcement (whether by
Counterparty, any of Counterparty’s affiliates or a Valid Third Party Entity) of
any Merger Event or Tender Offer, or the announcement by Counterparty of any
intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement (whether by Counterparty, any of Counterparty’s affiliates or a
Valid Third Party Entity) of any potential acquisition or disposition by
Counterparty and/or its subsidiaries where the consideration exceeds 35% of the
market capitalization of the Counterparty as of the date of such announcement
(an “Acquisition Transaction”), (iii) the public announcement (whether by
Counterparty or any of Counterparty’s affiliates) of an intention by
Counterparty to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event, Tender Offer or
Acquisition Transaction, or (iv) any subsequent public announcement (whether by
Counterparty, any of Counterparty’s affiliates or, other than in the case of
clause (iii) above, a Valid Third Party Entity) of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i), (ii), or (iii) of this sentence (including, without limitation, a new
announcement, whether or not by the same party, relating to such a transaction
or, other than in the case of clause

 

8



--------------------------------------------------------------------------------

     (iii) above with respect to a Valid Third Party Entity as aforesaid,
intention or the announcement of a withdrawal from, or the abandonment or
discontinuation of, such a transaction or intention); provided that, for the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For the
avoidance of doubt, any disclosure by Counterparty of the 2021 Notes Transaction
shall not constitute an Announcement Event.   Valid Third Party Entity:    In
respect of any transaction, any third party that has a bona fide intent to enter
into or consummate such transaction (it being understood and agreed that in
determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).   Notice of Merger Consideration and Consequences:    Upon the
occurrence of a Merger Event that causes the Shares to be converted into the
right to receive more than a single type of consideration (determined based in
part upon any form of stockholder election), Counterparty shall reasonably
promptly (but in any event prior to the relevant Merger Date) notify the
Calculation Agent of the weighted average of the types and amounts of
consideration actually received by the holders of Shares upon consummation of
such Merger Event.   Nationalization, Insolvency or Delisting:    Cancellation
and Payment (Calculation Agent Determination); provided that in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

9



--------------------------------------------------------------------------------

Additional Disruption Events:   (a) Change in Law:    Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended (i) by replacing
the parenthetical beginning after the word “regulation” in the second line
thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption of or any change in any applicable
law or regulation authorized or mandated by existing statute)”, (ii) by
replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of, the formal interpretation”, (iii) by adding
the phrase “and/or type of Hedge Position that would be entered into by a
commercially reasonable dealer” after the word “Shares” in clause (X) thereof,
(iv) immediately following the word “Transaction” in clause (X) thereof, by
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”, and (v) by adding the words “, or holding, acquiring or disposing of
Shares or any Hedge Positions relating to,” after the words “obligations under”
in clause (Y) thereof; and provided further, that a Change in Law described in
clause (Y) of Section 12.9(a)(ii) of the Equity Definitions (as amended hereby)
shall be treated as an Increased Cost of Hedging (as if Increased Cost of
Hedging were applicable) for the purpose of determining the consequence of an
Additional Disruption Event pursuant to Section 12.9(b) of the Equity
Definitions.   (b) Failure to Deliver:    Applicable   (c) Insolvency Filing:   
Applicable   (d) Hedging Disruption:    Applicable; provided that
(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following sentence at the end of such Section: “For the avoidance of doubt,
(i) the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk, and (ii) the transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing and other terms.” and (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.   (e) Increased Cost of Hedging:    Not
Applicable

 

10



--------------------------------------------------------------------------------

Hedging Party:    Dealer     Determining Party:   

For all applicable Extraordinary Events, Dealer; provided that, when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.

 

Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty, Determining Party will promptly (but in any
event within five Scheduled Trading Days) provide to Counterparty in writing a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such determination or
calculation), it being understood that in no event will Determining Party be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it in making such
determination or calculation or any information that is subject to an obligation
not to disclose such information.

  Non-Reliance:    Applicable   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Additional Acknowledgments:    Applicable

3. Calculation Agent: Dealer; provided that, if an Event of Default specified in
Section 5(a)(vii) of the Agreement has occurred and is continuing with respect
to Dealer, Counterparty will have the right to appoint a leading dealer in the
relevant market that will make such calculations and determinations (the
“Substitute Calculation Agent”), whose fees and expenses, if any, shall be borne
by Dealer. All determinations and calculations made by the substitute
Calculation Agent will be made in good faith and in aa commercially reasonable
manner and in compliance with Section 1.40 of the Equity Definitions.

Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty in writing a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such adjustment, determination or calculation (including any assumptions
used in making such adjustment, determination or calculation), it being
understood that in no event will the Calculation Agent be obligated to share
with Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it in making such adjustment,
determination or calculation or any information that is subject to an obligation
not to disclose such information.

4. Account Details:

Dealer Payment Instructions: To be advised.

Counterparty Payment Instructions: To be advised.

5. Offices:

The Office of Dealer for the Transaction is: [                ]

 

11



--------------------------------------------------------------------------------

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

6. Notices: For purposes of this Confirmation:

 

(a) Address for notices or communications to Counterparty:

    

To:

   Insulet Corporation           100 Nagog Park           Acton, MA 01720   

Attention:

    

Telephone:

  

Email:

   (b) Address for notices or communications to Dealer:   

To:

     

Attention:

     

Telephone:

     

Email:

  

For the avoidance of doubt, any notice or other communication delivered by
electronic messaging system, e-mail or facsimile transmission shall be deemed to
be “in writing.”

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) none of Counterparty and its executive officers and
directors is aware of any material non-public information regarding Counterparty
or the Shares, and (B) all reports and other documents filed by Counterparty
with the Securities and Exchange Commission pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Counterparty is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Exchange Act, of any securities of
Counterparty, other than the distribution of the Convertible Notes (as defined
below). Counterparty shall not, until the second Exchange Business Day
immediately following the Trade Date, engage in any such distribution.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer; provided, however, that this representation and warranty shall
not apply to any privately negotiated repurchases by Counterparty of the
Counterparty’s outstanding 1.25% Convertible Senior Notes due 2021 (the “2021
Notes”) effected at any time or to any redemptions of the 2021 Notes by
Counterparty pursuant to the terms of the Indenture governing the 2021 Notes
effected by notice of redemption delivered by (or on behalf of) Counterparty
(any such repurchases and/or redemptions, collectively, the “2021 Notes
Transaction”).

 

12



--------------------------------------------------------------------------------

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors or a duly authorized committee
thereof authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the aggregate Number of Shares for
the Transaction in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(x) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least USD 50 million.

(xii) The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities

 

13



--------------------------------------------------------------------------------

laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a)(i), (ii) and (iii) of the Agreement.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of the Transaction or any such other
transaction, including any entry, exercise, amendment, unwind or termination
thereof.

(g) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(h) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

8. Other Provisions:

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division would be necessary or advisable (i) to
preserve a commercially reasonable dealer’s hedging or hedge unwind activity
with respect to the Transaction in light of existing liquidity conditions or
(ii) to enable such a dealer to purchase or sell Shares or enter into swap or
other derivatives transactions with respect to Shares in connection with its
hedging, hedge unwind or settlement activity with respect to the Transaction in
a manner that would, if such dealer were Counterparty or an affiliated purchaser
of Counterparty, be compliant and consistent with applicable legal, regulatory
or self-regulatory requirements generally applicable to transactions of the type
of the Transaction, or with related policies and procedures adopted by Dealer in
good faith so long as such policies and procedures would generally be applicable
to counterparties similar to Counterparty and transactions similar to the
Transaction; provided that in no event shall any Expiration Date for any
Component be postponed to a date later than the Final Termination Date.

(b) Additional Termination Events. Promptly (but in any event within ten
Scheduled Trading Days) following any repurchase, redemption or conversion of
any of the Counterparty’s 0.375% Convertible Senior Notes due 2026 (the
“Convertible Notes”) issued pursuant to the Counterparty’s indenture (the
“Indenture”) to be dated September 6, 2019 between the Counterparty and Wells
Fargo Bank, National Association, as trustee, Counterparty may notify Dealer in
writing of (i) such repurchase, redemption or conversion, (ii) the number of
Convertible Notes so repurchased, redeemed or converted and (iii) the number of
Shares underlying each USD 1,000 principal amount of

 

14



--------------------------------------------------------------------------------

Convertible Notes (any such notice, a “Repurchase Notification” and any such
event, a “Repurchase Event”) [; provided that any “Repurchase Notification”
delivered to Dealer pursuant to the Base Capped Call Transaction Confirmation
letter agreement dated September 3, 2019 between Dealer and Counterparty (the
“Base Call Option Confirmation” shall be deemed to be a Repurchase Notification
pursuant to this Confirmation and the terms of such Repurchase Notification
shall apply, mutatis mutandis, to this Confirmation]. Notwithstanding anything
to the contrary in this Confirmation, the receipt by Dealer from Counterparty of
(x) any Repurchase Notification, within the applicable time period set forth in
the preceding sentence, and (y) a written representation and warranty by
Counterparty that, as of the date of such Repurchase Notification, Counterparty
is not in possession of any material non-public information regarding
Counterparty or the Shares, shall constitute an Additional Termination Event
with respect to the Repurchase Options, as provided in this paragraph. Upon
receipt of any such Repurchase Notification and the related written
representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notification as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Repurchase Options”) equal to the lesser of (A)
[(x)] [ ]% of the aggregate number of Shares underlying the number of
Convertible Notes specified in such Repurchase Notification, divided by the
Option Entitlement, minus (y) the number of “Repurchase Options” (as defined in
the Base Call Option Confirmation), if any, that relate to such Convertible
Notes (and for the purposes of determining whether any Options under this
Confirmation or under, and as defined in, the Base Call Option Confirmation will
be among the Repurchase Options hereunder or under, and as defined in, the Base
Call Option Confirmation, the number of Convertible Notes specified in such
Repurchase Notification shall be allocated first to the Base Call Option
Confirmation until all Options thereunder are exercised or terminated), and
(B) the aggregate Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the aggregate Number of Options shall be
reduced by the number of Repurchase Options on a pro rata basis across all
Components, as determined by the Calculation Agent. Any payment hereunder with
respect to such termination shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and an aggregate Number
of Options equal to the number of Repurchase Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected
Transaction.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within the Counterparty’s control), and if
Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii) and
6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of the
Equity Definitions (any such amount, a “Payment Obligation”), then Dealer shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) unless (a) Counterparty gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
(New York City time) on the Merger Date, Tender Offer Date, Announcement Date
(in the case of a Nationalization, Insolvency or Delisting), Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) as of the date of such election,
Counterparty represents that it is not in possession of any material non-public
information regarding Counterparty or the Shares, and that such election is
being made in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (c) Dealer agrees, in its sole, good faith
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.

 

       Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

15



--------------------------------------------------------------------------------

       Share Termination Delivery Property:    A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.   Share Termination Unit Price:    The value to Dealer of property
contained in one Share Termination Delivery Unit, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Unit Price the Calculation Agent may consider
a variety of factors, including the market price of the Share Termination
Delivery Units and/or the purchase price paid in connection with the
commercially reasonable purchase of Share Termination Delivery Property.   Share
Termination Delivery Unit:    One Share or, if the Shares have changed into cash
or any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent.   Failure to Deliver:    Applicable  
Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11 (as modified above) and 9.12 of the
Equity Definitions and the provisions set forth opposite the caption
“Representation and Agreement” in Section 2 will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares for so long as such
Hedge Shares cannot be sold by the Dealer in the public market without
registration in the reasonable opinion of Dealer and (A) enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered offering
of equity securities for companies of a similar size in a similar industry,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities for companies of a similar size in a similar
industry, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty in customary form for registered

 

16



--------------------------------------------------------------------------------

offerings of equity securities for companies of a similar size in a similar
industry, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities for
companies of a similar size in a similar industry and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities for companies of a similar size in a similar industry; provided,
however, that, if Counterparty elects clause (i) above but Dealer, in its
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(d) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies of a similar size in a similar
industry, in form and substance commercially reasonably satisfactory to Dealer
using commercially reasonable efforts to include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements of equity
securities of companies of a similar size in a similar industry, as is
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its good
faith and commercially reasonable judgment, to compensate Dealer for any
liquidity discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement); provided that if, in the
reasonable opinion of Dealer, it is not required to reduce the liability to
Dealer, no “comfort letter” or accountants’ consent shall be required to be
delivered in connection with any private placements; or (iii) purchase the Hedge
Shares from Dealer at the then-prevailing market price at one or more times on
such Exchange Business Days, and in the amounts, requested by Dealer.

(e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, give Dealer written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage is (i) greater than [    ] % and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the aggregate Number of
Shares, plus the aggregate number of Shares underlying any other call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any U.S. state or federal
law, regulation or regulatory order, in each case relating to or arising out of
such failure. In case any proceeding (including any governmental investigation)
shall be brought or asserted against any Indemnified Party as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice in accordance
with this paragraph, such Indemnified Party shall promptly notify Counterparty
in writing; provided, that the failure to notify Counterparty in writing shall
not relieve Counterparty from any liability that it may have under this
paragraph except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure. If any such
proceeding shall be brought or asserted against an Indemnified Party and it
shall have notified Counterparty thereof, Counterparty, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding, as incurred. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) Counterparty and the Indemnified Party shall
have mutually agreed to the retention of such counsel or (ii) the named parties
to any such proceeding (including any impleaded parties) include both
Counterparty and the Indemnified Party and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that Counterparty shall not, in respect
of the legal expenses of any Indemnified Party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such Indemnified Parties and that all

 

17



--------------------------------------------------------------------------------

such fees and expenses shall be reimbursed as they are incurred. If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty, in each
case relating to or arising out of such failure. This indemnity shall survive
the completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement and shall inure to the benefit of any permitted assignee of
Dealer. Counterparty will not be liable under this indemnity provision to the
extent any loss, claim, damage, liability or expense is found in a final
judgment by a court to have resulted from Dealer’s gross negligence or willful
misconduct.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
affiliate of Dealer with a rating for its long-term, unsecured and
unsubordinated indebtedness at least equivalent to Dealer’s (or its guarantor’s)
rating at the time of such transfer or assignment or whose obligations would be
guaranteed by Dealer or its ultimate parent (any such affiliate, a “Designated
Transferee”); provided further that (i) Dealer will notify Counterparty in
writing prior to any proposed transfer or assignment to a Designated Transferee,
(ii) as a result of any such transfer or assignment, Counterparty will not be
required to pay the Designated Transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Counterparty would have been required to pay Dealer in the absence of such
transfer or assignment and (iii) the Designated Transferee shall provide
Counterparty with a complete and accurate U.S. Internal Revenue Service Form W-9
or W-8 (as applicable) prior to becoming a party to the Transaction. At any time
at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any applicable “business combinations statute” or other
federal, state or local law, rule, regulation or regulatory order or
organizational documents or contracts of Counterparty applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) (except for any filing requirements on Form 13F, Schedule
13D, or Schedule 13G under the Exchange Act, in each case as any such filing
requirements are in effect on the Trade Date) of a Person under Applicable
Restrictions and with respect to which such requirements have not been met or
the relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”), if Dealer, in its reasonable
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after its commercially
reasonable efforts on pricing and terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Valid Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that an
Excess Ownership Position no longer exists following such partial termination.
In the event that Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction were the only Terminated Transaction and
(iv) Dealer were the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement and to determine the amount payable
pursuant to Section 6(e) of the Agreement. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day and (B) the denominator of which is the
number of Shares outstanding on such day.

 

18



--------------------------------------------------------------------------------

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

(A) with respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Staggered Settlement. If Dealer upon advice of counsel determines reasonably
and in good faith that the number of Shares required to be delivered to
Counterparty hereunder on any Settlement Date would result in an Excess
Ownership Position, then Dealer may, by notice to Counterparty prior to such
Settlement Date (a “Nominal Settlement Date”), elect to deliver any Shares due
to be delivered on two or more dates (each, a “Staggered Settlement Date”) or at
two or more times on the Nominal Settlement Date as follows, provided that in no
event shall any Staggered Settlement Date be a date later than the Final
Termination Date:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver hereunder on the Settlement
Date among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

 

19



--------------------------------------------------------------------------------

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale of the [“Firm Securities”] [“Additional
Securities”] (as defined in the Purchase Agreement dated September 3, 2019,
between Counterparty and [                 ], as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”)) is not consummated with the
Initial Purchasers for any reason by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(l) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by replacing
“either party may elect” with “Dealer may elect or, if Counterparty represents
to Dealer in writing at the time of such election that (i) it is not aware of
any material nonpublic information with respect to Counterparty or the Shares
and (ii) it is not making such election as part of a plan or scheme to evade
compliance with the U.S. federal securities laws, Counterparty may elect”;

(iii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: “If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
economic effect on the theoretical value of the relevant Shares or options on
the Shares (provided that such event is not based on (x) an observable market,
other than the market for Counterparty’s own stock or (y) an observable index,
other than an index calculated and measured solely by reference to
Counterparty’s own operations) and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:”, and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes

 

20



--------------------------------------------------------------------------------

in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii) (vi) and (vii), adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iv) Section 11.2(a) of the Equity Definitions is hereby amended by (1) deleting
the words “in the determination of the Calculation Agent, a diluting or
concentrative effect on the theoretical value of the relevant Shares” and
replacing these words with “in the determination of the Calculation Agent, a
material economic effect on the theoretical value of the Shares or options on
such Shares”; and (2) adding at the end thereof “; provided that such event is
not based on (i) an observable market, other than the market for Counterparty’s
own stock or (ii) an observable index, other than an index calculated and
measured solely by reference to Counterparty’s own operations”;

(v) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer or its
securities that in the determination of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options on the Shares;
provided that such corporate event involving the Issuer or its securities is not
based on (a) an observable market, other than the market for Counterparty’s own
stock or (b) an observable index, other than an index calculated and measured
solely by reference to Counterparty’s own operations.”; and

(vi) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(o) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

 

21



--------------------------------------------------------------------------------

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(t) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered upon (i) execution of this Confirmation, and (ii) reasonable
request of the other party.

(u) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on or prior to the final
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of the
Issuer shall be conducted and shall do so in a manner that it deems appropriate
to hedge its price and market risk with respect to the Relevant Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Relevant
Prices, each in a manner that may be adverse to Counterparty.

(v) [Insert Dealer Boilerplate]

 

22



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

Yours faithfully, [DEALER] By:  

 

  Name:   Title:

 

  Agreed and Accepted By:   INSULET CORPORATION By  

 

  Name:   Title:

 

23



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

   Number of Options    Expiration Date

1

      July 6, 2026

2

      July 7, 2026

3

      July 8, 2026

4

      July 9, 2026

5

      July 10, 2026

6

      July 13, 2026

7

      July 14, 2026

8

      July 15, 2026

9

      July 16, 2026

10

      July 17, 2026

11

      July 20, 2026

12

      July 21, 2026

13

      July 22, 2026

14

      July 23, 2026

15

      July 24, 2026

16

      July 27, 2026

17

      July 28, 2026

18

      July 29, 2026

19

      July 30, 2026

20

      July 31, 2026

21

      August 3, 2026

22

      August 4, 2026

23

      August 5, 2026

24

      August 6, 2026

25

      August 7, 2026

26

      August 10, 2026

27

      August 11, 2026

28

      August 12, 2026

29

      August 13, 2026

30

      August 14, 2026

31

      August 17, 2026

32

      August 18, 2026

33

      August 19, 2026

34

      August 20, 2026

35

      August 21, 2026

36

      August 24, 2026

37

      August 25, 2026

38

      August 26, 2026

39

      August 27, 2026

40

      August 28, 2026

 

24